Citation Nr: 0203975	
Decision Date: 04/22/02    Archive Date: 05/09/02

DOCKET NO.  96-37 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for left 
plantar fasciitis, hallux valgus, status post bunionectomy 
with first metatarsal fusion and failed fusion of the first 
and second metatarsal bases, currently evaluated as 20 
percent disabling, to include consideration of entitlement to 
an extraschedular evaluation.

2.  Entitlement to an increased disability rating for right 
plantar fasciitis, status post bunionectomy with hallux 
valgus correction, currently evaluated as 10 percent 
disabling, to include consideration of entitlement to an 
extraschedular evaluation.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
November 1991.  This appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions of the 
Jackson, Mississippi, regional office (RO) of the United 
States Department of Veterans Affairs (VA).

A May 1996 rating decision, in pertinent part, denied 
disability ratings in excess of 10 percent for the veteran's 
service-connected left and right foot disorders, and denied 
entitlement to a TDIU.  A July 1996 rating decision continued 
the denial of a TDIU.  In August 1996, the veteran submitted 
a notice of disagreement (NOD) with the denial of a TDIU.  He 
also indicated that his feet were worse, thereby indicating 
his disagreement with the evaluation for his feet.  He had a 
personal hearing in December 1996.  At his hearing, he 
indicated his disagreement with the evaluations assigned for 
his service-connected left and right foot disorders.  The RO 
decided to accept the transcript of the veteran's hearing as 
his substantive appeal.

The hearing officer's decision contained in a July 1997 
supplemental statement of the case (SSOC) granted a 
20 percent disability rating for the veteran's service-
connected left foot disorder.  The Court of Appeals for 
Veterans Claims (Court) has indicated that, after a claimant 
has perfected an appeal, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Similarly, the issue of an 
increased rating for the veteran's left foot disorder 
remained on appeal after the RO increased the rating, since a 
higher disability rating is available under Diagnostic Code 
5283.

In July 1996, the veteran's representative requested that the 
RO consider whether the veteran is entitled to an 
extraschedular rating for his right and left foot disorders.  
This issue was considered by the hearing office in the July 
1997 SSOC and is therefore also before the Board.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating).

In December 1998, the Board remanded the case for additional 
development of evidence and review of the veteran's claims.  
In a December 2000 rating decision, the RO established 
service connection for arthritis of the feet as secondary to 
hallux valgus and status post bunionectomies.  This 
disability was evaluated as 10 percent disabling.  The 
veteran has not disagreed with that grant of service 
connection or the evaluation assigned to that disability, and 
it is not before the Board.

The RO continued the 20 percent rating for left foot plantar 
fasciitis, hallux valgus, and status post bunionectomy with 
first metatarsal fusion and failed fusion of the first and 
second metatarsal bases, and the 10 percent rating for right 
foot plantar fasciitis, hallux valgus, status post 
bunionectomy with hallux valgus correction.  The RO again 
denied entitlement to a TDIU.

The veteran has continued his appeal for higher ratings for 
his left and right hallux valgus and plantar fasciitis.  The 
rating schedule provides for ratings higher than those 
currently assigned, so the increased rating issues are still 
on appeal.  See AB v. Brown, supra.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals.

2.  The veteran's service-connected plantar fasciitis, left 
foot, with hallux valgus, status post bunionectomy, first 
metatarsal fusion, and failed fusion first and second 
metatarsal bases is currently manifested by pain in the left 
forefoot with prolonged weightbearing and intermittent pain 
in the plantar aspect of the left heel.

3.  The veteran's service-connected plantar fasciitis, right 
foot, status post bunionectomy and hallux valgus correction 
is currently manifested by occasional, mild pain in the right 
forefoot and intermittent pain in the plantar aspect of the 
right heel.

4.  There are no exceptional or unusual manifestations of the 
disabilities affecting the left and right feet that render 
the schedular criteria inadequate to evaluate those 
disabilities.

5.  The veteran has a high school education and has work 
experience as a truck driver, cook, and security guard.

6.  The veteran's left and right plantar fasciitis, status 
post bunionectomies, and hallux valgus do not prohibit him 
from all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for plantar fasciitis, left foot, with hallux valgus, 
status post bunionectomy, first metatarsal fusion, and failed 
fusion of the first and second metatarsal bases, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5283 (2001).

2.   The criteria for a disability rating in excess of 10 
percent for plantar fasciitis, right foot, with hallux 
valgus, status post bunionectomy and hallux valgus correction 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5299, 5280 
(2001).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.341(a), 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran received medical treatment during service for 
problems with his feet.  Beginning in December 1990, he was 
seen for pain in his feet, increased with prolonged 
weightbearing.  In March 1991, he was transferred from Saudi 
Arabia to the United States to address his chronic bilateral 
foot pain.  Treatment notes show findings in both feet of pes 
planus, plantar fasciitis, hallux valgus, and bunions.

In November 1991, the veteran submitted a claim for 
compensation for disabilities of both feet.  On VA 
examination in December 1991, the veteran reported pain in 
both heels, aggravated by prolonged weightbearing.  X-rays 
revealed hallux valgus and arthritic changes in the first 
metatarsophalangeal joints in both feet.  The examining 
physician reported impressions of bilateral plantar 
fasciitis, and significant hallux valgus with bunions, 
bilaterally.

In April 1992, the veteran underwent surgery on his right 
foot.  The bunionectomy and hallux valgus correction was 
performed at a VA Medical Center (VAMC).  In a June 1992 
rating decision, the RO established service connection for 
plantar fasciitis of the right foot, status post bunionectomy 
and hallux valgus correction.  The RO assigned a 10 percent 
rating for the right foot disability, with a temporary rating 
of 100 percent for two months following the April 1992 
surgery.  The RO also established service connection for 
plantar fasciitis of the left foot, with hallux valgus and 
bunions.  The RO assigned a 10 percent rating for the left 
foot disability.

In October 1992, the veteran requested an increased rating 
for his bilateral foot disabilities.  He stated that he was 
to undergo additional surgery in November 1992.  In November 
1992, he underwent a left foot bunionectomy and metatarsal 
cuneiform fusion at a VAMC.  Two screws were placed in the 
first metatarsal.  VA outpatient treatment notes from January 
1993 indicate that x-rays showed that one of the screws in 
the left foot was broken.

In a February 1993 rating decision, the RO assigned a 
temporary 100 percent rating for the left foot for three 
months following the November 1992 surgery.  The RO added 
status post bunionectomy and first metatarsal cuneiform 
fusion to the description of the left foot disability.  The 
RO continued the 10 percent ratings for each foot following 
the temporary rating.  Later in February 1993, the veteran 
requested a VA examination in support of his claim for 
increased ratings.

On VA examination in April 1993, the veteran reported ongoing 
pain in both feet, particularly in the heels.  He reported 
that weightbearing was painful, and that he had to wear soft-
soled shoes.  The examining physician noted that the veteran 
walked "slowly, but otherwise satisfactorily."  The veteran 
was able to perform a fair heel and toe walk, and to slowly 
squat and arise again.  The examiner noted well-healed 
surgical scars on both feet.  There was a right hallux 
valgus.  The range of motion of the right first 
metatarsophalangeal joint was no more than 0 to 10 degrees.  
The left first metatarsophalangeal joint had good alignment.  
There was pain on palpation of that joint.  The joint had a 
range of motion of 0 to 10 degrees, with pain on motion.  The 
examiner noted plantar fasciitis at both heels.  In an April 
1993 rating decision, the RO denied ratings in excess of 10 
percent each for the left and right feet.

In May 1993, the veteran wrote that he wanted to amend his 
claim to include service connection for "some type of 
bursitis of both heels."  He reported that this trouble had 
begun while he was in service.  In June 1993, the RO informed 
the veteran that service connection was already established 
for plantar fasciitis in each of his feet.

In September 1993, the veteran requested an appointment for 
VA vocational rehabilitation services.  In September 1993, 
and again in January 1994 and July 1994, the veteran 
requested that the RO obtain records of VA outpatient 
treatment he had received for his feet problems  On several 
occasions in 1994, records of VA treatment of the veteran in 
1992, 1993, and 1994 were received and associated with the 
veteran's claims file.  In April 1994, the veteran reported 
that he sometimes had to take days off of work because of his 
foot pain.  In July 1994, the veteran's employer, the 
president of a trucking company, wrote that he felt that the 
veteran was no longer able to perform the duties of a truck 
driver.  In rating decisions of June 1994 and September 1994, 
the RO denied increased ratings for the veteran's left and 
right foot disabilities.

Treatment notes reflect that the veteran saw private 
physician Michael Boykins, M.D., on several occasions in 1994 
through 1996.  The veteran reported bilateral foot pain.  Dr. 
Boykins noted the veteran's bilateral pes planus and hallux 
valgus, with irritation, inflammation, and a severely 
antalgic gait.  Dr. Boykins fitted the veteran with 
orthotics, and provided some follow-up of continuing 
symptoms.

VA outpatient treatment notes from March 1995 reflect that 
the veteran reported pain at the right first metatarsal.  X-
rays showed definite arthritis at the right first metatarso-
cuneiform joint and the right first metatarsophalangeal 
joint.  In April 1995, the veteran filed a claim for a TDIU. 
Later in April 1995, a representative of the veteran's former 
employer, the trucking company, reported that the veteran had 
been employed as truck driver from July 1981 to July 1994, 
and that he had ceased working for the company in July 1994 
due to disability.

On VA examination in July 1995, the veteran reported rather 
marked pain in the undersurface of both feet, worse with 
weightbearing.  He indicated that sometimes he could be on 
his feet for up to an hour, while other times he had rather 
significant pain even while seated.  On examination, he 
walked somewhat slowly and cautiously, with a slight limp on 
the left.  He performed a fair heel and toe walk, also with a 
slight limp on the left.  The examiner noted tenderness to 
palpation at the infracalcaneal region bilaterally, and over 
the left first metatarsophalangeal joint.  The examiner found 
that the veteran had bilateral plantar fasciitis that was 
symptomatic.  X-rays showed moderate hallux valgus and 
moderate arthritic changes of the left first toe and right 
first toe.  The left first toe contained two metallic screws, 
one of them broken, and a broken fragment was seen in the 
base of the second metatarsal.  The right heel had foci of 
sclerosis, possibly representing a bone island.

In August 1995, the RO wrote to the trucking company that had 
employed the veteran, and asked for information as to what 
type of disability or disabilities had led to the termination 
of the veteran's employment with that company.

In a May 1996 rating decision, the RO denied increased 
ratings for the veteran's left and right feet disabilities, 
and denied entitlement to a TDIU.  In July 1996, the veteran 
filed another claim for a TDIU.  In July 1996, the 
comptroller of the trucking company that had employed the 
veteran wrote:

[The veteran] was forced to resign his 
position as a truck driver solely due to 
his feet condition.  The position of 
truck driver requires lots of standing to 
load and unload.  [The veteran] was no 
longer able to fulfill his duties.

In a July 1996 statement, the veteran's representative stated 
that the veteran's work experience and abilities were in 
manual labor jobs that required the use of his feet.  The 
representative asked that VA consider extraschedular ratings 
for the veteran's feet.  In a July 1996 rating decision, the 
RO again denied the claim for a TDIU.  In August 1996, the 
veteran submitted an NOD with the denial of a TDIU.  He also 
indicated that his feet were worse, thereby indicating his 
disagreement with the evaluation for his feet.  

In December 1996, the veteran had a hearing at the RO.  He 
indicated his disagreement with the evaluations assigned for 
his service-connected left and right foot disorders.  He 
reported that he had ongoing, daily pain in his feet.  He 
reported that he could not stand or walk for long, and that 
his foot problems had made him unable to perform his job.  He 
indicated that he had worked for many years as a truck 
driver.  He stated that the problems with his feet had made 
him unable to use the clutch or to stand and do loading and 
unloading.  He reported that he had completed high school, 
and one year of post-high school training, in brick masonry.  
He indicated that he was currently in a vocational 
rehabilitation program.  He reported that he could stand for 
up to 35 or 45 minutes, but that after 20 or 30 minutes of 
standing he developed throbbing pain in his heels, which was 
partially relieved by sitting.  He reported that he took pain 
medication when the pain got particularly bad, about three or 
four times per week.  He indicated that he had received 
cortisone shots in his heels, most recently in April or May 
of 1996.  He reported that he wore specially-made shoes or 
orthotics at all times.  The RO decided to accept the 
transcript of the veteran's hearing as his substantive 
appeal.

On VA examination in January 1997, the veteran reported pain 
beneath both heels.  The examiner noted bilateral pes planus, 
and scars on both feet.  There was tenderness beneath the 
plantar aspects of both feet.  There was minimal hallux 
valgus of the left foot, and moderate hallux valgus of the 
right foot.  There was an area of fluctuation over the medial 
aspect of the first metatarsal head.  X-rays showed narrowing 
of the articular cartilage and osteophytes of the first 
metatarsophalangeal joints in both feet.  In the left foot, 
there was failed fusion with a fractured screw between the 
bases of the first and second metatarsals, and a successful 
fusion of the first metatarsal cuneiform bone.  The right 
foot had a healed osteotomy through the first metatarsal and 
an apparent fusion of the first metatarsal and cuneiform.

In February 1997, the veteran's daughter wrote that she had 
noticed a difference in the veteran's ability to work after 
he returned from his service in Saudi Arabia.  She wrote that 
he had told her that he was having problems with his feet and 
legs.  She noted that he sometimes left work early because of 
these problems.  She also recalled a particular instance when 
he appeared to be disoriented while driving.  In March 1997, 
the veteran wrote that he had been out of work since June 
1994.  He reported that his physical abilities were reduced 
because of problems with his feet and his right leg.

In a July 1997 rating decision, the RO increased the rating 
for the veteran's left foot disability from 10 percent to 20 
percent, effective from April 1995.  The RO changed the 
description of the left foot disability to "plantar 
fasciitis, left foot with hallux valgus and bunions, status 
post left bunionectomy, first metatarsal cuneiform fusion 
with failed fusion, first and second left metatarsal bases."

In a July 1997 statement, the veteran wrote that he had 
participated in vocational rehabilitation, but that the 
program had not been successful, and he had not been able to 
obtain employment.

On VA examination in August 1997, the veteran reported that 
he was unemployed.  He reported ongoing pain in both heels.  
The examiner found normal subtalar motion in the veteran's 
feet.  There was tenderness at the insertion of the soles of 
the feet at both heels.  X-rays of the left foot showed 
partial resection of the head of the first metatarsal, 
osteophyte formation in the first metatarsophalangeal joint, 
fusion of the medial cuneiform and first metatarsal joint, 
and failed fusion of the bases of the first and second 
metatarsals, with a broken screw present.  X-rays of the 
right foot showed partial resection of the head of the first 
metatarsal, osteophyte formation in the first 
metatarsophalangeal joint, and fusion of the medial cuneiform 
and first metatarsal joint.

The veteran's vocational rehabilitation records have been 
associated with the claims file.  They show that he was 
referred by VA to the Mississippi Department of 
Rehabilitation Services in September 1996.  He underwent an 
evaluation in December 1996.  The veteran reported that he 
graduated from high school but always had problems in school.  
He reported that he had always worked as a truck driver, but 
that he worked as a cook when in the Army reserve for 26 
years.  Testing was administered.  Based on the testing, the 
veteran would be expected to have difficulty following 
complicated oral directions but could be expected to earn the 
same wage or salary as co-workers doing the same or similar 
job.  Problems to employment included a lengthy list of 
developmental/academic/intellectual/training deficits.  It 
was also noted that his balance and coordination in the lower 
extremities were below average, which would make it difficult 
for him to work in jobs requiring considerable standing or 
walking.  He had good coordination and dexterity when working 
with his hands, and good knowledge of skills needed to live 
independently in the community.  Some type of sedentary 
assembly line work would be a possibility.  

In February 1997, the veteran underwent a VA vocational 
rehabilitation counseling session.  It was noted that the 
veteran had worked for 25 years as a heavy duty truck driver.  
He had resigned his last job because of his worsening 
bilateral foot condition.  In exploring possible occupations, 
the veteran reported that he did not feel comfortable 
learning new skills.  He felt that, if he could find work 
driving cars or light utility vans, he could be satisfied 
with low salaries until he would be eligible to draw 
retirement from the Army National Guard in five years.  He 
was not willing to consider jobs such as auto parts sales 
which would require some on-the-job training.  It was found 
that an employment handicap existed because of functional 
limitations caused by the service-connected bilateral foot 
conditions.  He did not have reasonably developed skills that 
allowed him to be competitive in the local labor market.  He 
had therefore demonstrated that his disabling condition 
restricted his ability to obtain and retain suitable 
employment, and he had not overcome the effects of the 
vocational impairment through current, stable, continuing 
employment in a suitable occupation.  He was not found to 
have a serious employment handicap.  The veteran was found to 
be entitled to vocational rehabilitation services, and the 
focus of the job search was to be in the area of light 
delivery or taxi work.  

In September 1997, the veteran was declared rehabilitated, as 
he had been suitably placed for over 60 days in a job as a 
light duty security guard with driving patrol duties, earning 
$6.00 per hour and working 30 hours per week.

On VA examination in June 1998, the veteran reported that he 
was employed in a job that was much less active than his 
previous employment as a truck driver.

In December 1998, the Board addressed the veteran's appeals 
for increased ratings for disabilities of both feet, and for 
a TDIU.  The Board remanded the case for several actions.  
The Board indicated that the RO should request records of the 
veteran's recent VAMC treatment, and that the RO should ask 
the veteran to provide information on the less active job 
that he had reported.  The Board indicated that the RO should 
obtain the veteran's vocational rehabilitation records.  The 
Board indicated that the veteran should receive a VA 
examination to evaluate his left and right foot disorders.  
The Board requested that the examiner provide an opinion 
regarding the effect of the veteran's service-connected foot 
disabilities on his ability to obtain and retain employment.  
The Board also asked for an opinion as to whether all of the 
veteran's impairment due to foot disorders was attributable 
to service-connected disorders.  The Board indicated that the 
RO should readjudicate the veteran's increased rating and 
TDIU claims, giving consideration to the possibility of 
separate ratings for any of the veteran's foot disorders, and 
to the possibility of an extraschedular evaluation.

Additional VA treatment records dated in 1997 through 2001 
have been associated with the veteran's claims file.

In January 1999, the veteran wrote that he had worked for a 
security service since May 1997.  He reported that he worked 
35 to 40 hours per week, but that he missed three to four 
days of work per week because of his bilateral foot 
disabilities.  He reported that his work as a security guard 
allowed him to sit much of the time, but required some 
walking.  He reported that his security guard job paid about 
half of what his truck driver job had paid, but that the 
security guard job was the most work that he could do with 
his bilateral foot disabilities.  He asserted that he could 
not maintain substantial employment because of his bilateral 
foot disabilities.

On VA examination in July 1999, the veteran reported that he 
was working as a security guard.  He indicated that his work 
involved watching monitors.  He reported intermittent pain in 
both heels.  He indicated that he sometimes went several 
weeks between episodes.  He reported pain in the left 
forefoot with prolonged walking, and occasional mild pain in 
the right forefoot.  On examination, the veteran's gait was 
normal.  The examiner noted bilateral pes planus.  There were 
mild hallux valgus deformities of approximately 25 degrees in 
each foot.  There was tenderness in the plantar aspects of 
the heels bilaterally.  The ranges of motion of the first 
metatarsophalangeal joints were 30 degrees of dorsiflexion 
and 15 degrees of plantar flexion in the left foot, and 20 
degrees of dorsiflexion and 10 degrees of plantar flexion in 
the right foot.  There were corns over the proximal 
interphalangeal joints.  X-rays showed hallux valgus 
deformities bilaterally, osteoarthritis in the left and right 
first metatarsophalangeal joints, and the right first 
metatarsal-tarsal joint, and evidence of a deformity, 
possibly an old fracture, at the base of the right fourth 
metatarsal bone.  The examiner provided opinions and 
comments, as follows:

I do not believe that [t]his patient 
could perform a job which required 
prolonged standing or prolonged walking 
because of the history of plantar 
fasciitis and the osteoarthritis present 
in both forefeet.  I believe the 
osteoarthritis in both forefeet is more 
limiting than his plantar fasciitis.  I 
do believe that he could perform a 
sedentary job which did not require him 
to be on his feet more than two out of 
the 8 hours in broken intervals.  Plantar 
fasciitis when active causes pain beneath 
the heel with walking or standing.  It is 
usually not a constant problem but of an 
intermittent nature.  The osteoarthritis 
at the proximal and distal end of the 1st 
metatarsal of both feet could cause pain 
with prolonged standing or prolonged 
walking.  That pain would be diminished 
by wearing a stiff soled shoe which 
reduces the motion in that joint with 
walking.  Since both his plantar 
fasciitis bunionectomy and hallux valgus 
deformities are considered service 
connected I don't believe he has any 
symptomatic nonservice connected 
problems.  His pes planus is a congenital 
one which is asymptomatic.

In December 2000, the veteran wrote that he had worked at a 
security job in 1998 and 1999, but that problems with his 
feet had made him unable to work the four days per week that 
the employer required.  He stated that the employer had 
dismissed him in 1999, because he could not work the hours 
that they wanted him to work.  He reported that he had 
obtained another security job in November 1999, working only 
two days per week.  He stated that the problems with his feet 
made him unable to work more than two days per week.  In 
December 2000, a security company representative completed a 
form indicating that the veteran had been employed as a 
security officer from May 1997 to March 1999, and that he had 
been terminated due to medical leave and inability to work.  
The veteran presented payroll records from the security 
company for which he had worked from June 1997 through March 
1999.  Also in December 2000, a representative from another 
employer indicated that the veteran had been hired in 
November 1999 to do security work two nights per week, eight 
hours each night.

In a December 2000 rating decision, the RO revised the 
overall evaluation for the veteran's left and right foot 
disabilities by adding a separate, 10 percent rating for 
arthritis of the feet due to hallux valgus, status post 
bunionectomies.  The RO continued the 20 percent rating for 
plantar fasciitis, left foot, with hallux valgus, status post 
bunionectomy first metatarsal fusion and failed fusion first 
and second metatarsal bases, and the 10 percent rating for 
plantar fasciitis, right foot, status post bunionectomy and 
hallux valgus correction.  The RO also continued the denial 
of a TDIU.  The RO stated that the veteran's disability did 
not have exceptional factors or circumstances that warranted 
referral for an extra-schedular rating.

In March 2001, the RO sent the veteran a letter outlining his 
rights under the recently enacted Veterans Claims Assistance 
Act of 2000 (VCAA), and noting the evidence still needed in 
his case.  The veteran responded, also in March 2001, that he 
received all treatment from the Jackson, Mississippi, VAMC, 
and that he was scheduled for foot surgery in late March 
2001.  The veteran asked that VA obtain VA medical records to 
support his claim, but also asked that VA not delay working 
his case to wait for additional evidence from him.

In April 2001, the RO learned that the veteran's foot surgery 
at the VAMC had been postponed for a couple of months.  VA 
outpatient treatment notes from April 2001 indicated that the 
medial surface of the veteran's left first metatarsal head 
was tender and painful.  The examiner noted a hallux valgus 
of almost 30 degrees, with good motion of the 
metatarsophalangeal joint, and bursitis in that joint area.  
The examiner noted that the right great toe had a recurrence, 
post-surgery, of a hallux valgus of 30 degrees, and that 
there was bursitis in that toe.  A treating physician 
indicated that the right foot was "not symptomatic enough to 
do anything about it."

In May 2001, the veteran reported that left foot surgery was 
scheduled for August 2001.  Treatment notes from August 2001 
reflect a one-year history of occasional drainage over the 
left first metatarsophalangeal joint.  The veteran reported 
significant pain in that joint with any significant amount of 
walking.  In August 2001, the veteran had surgery on the left 
foot, with incision and drainage of a stitch abscess at the 
first metatarsal head.



II.  Legal analysis

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the dated of enactment of the VCAA, 
or filed before the date of enactment and not yet final as to 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to claims for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of amendments relating 
to claims to reopen, not here relevant.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

There is no particular claim form required in order to claim 
entitlement to an increased evaluation.  There is no issue as 
to substantial completeness of the veteran's applications for 
increased ratings or for TDIU.  See 38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA has notified the veteran of information and evidence 
needed to substantiate his claims and has assisted him to 
obtain any necessary evidence.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
The veteran was notified of pertinent regulations, including 
rating criteria, in the December 1996 statement of the case 
(SOC) and the July 1997, December 2000, and September 2001 
SSOCs.  Those statements provided the veteran notice, as 
well, of the reasons and bases for the denials.  He was 
notified in a March 2001 letter of the evidence needed to 
support his claims.  See 38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(a)-(b)).

The veteran's VA treatment and vocational rehabilitation 
records were obtained.  See 38 U.S.C.A. § 5103A(c) (West 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(3)).  The veteran 
was accorded several VA examinations, most recently in July 
1999.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

With regard to the veteran's appealed issues, the 
requirements of the VCAA have been substantially met by the 
RO.  The RO acknowledged the applicability of the VCAA to the 
veteran's claims in its March 2001 letter to the veteran.  
The RO referred to the regulations implementing the VCAA in 
the September 2001 SSOC, which addressed the increased rating 
claims.  To the extent that the Board is considering the VCAA 
regulations in the first instance, that consideration is not 
prejudicial to the veteran, because the provisions of that 
rule merely implement the VCAA, and do not provide any rights 
other than those provided by the VCAA.

In addition, the instructions in the Board's December 1998 
remand have been fulfilled.  The RO obtained the requested VA 
treatment records, employment information, vocational 
rehabilitation records, and examination with medical 
opinions.  The RO reviewed the claims after obtaining the 
additional information.

B.  Increased ratings claims on merits

The veteran is seeking higher evaluations for his left and 
right foot disabilities.  Disability ratings are based upon 
the average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2001).  Separate rating codes, or 
diagnostic codes, identify the various disabilities.  
38 C.F.R. Part 4 (2001).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (2001).  The Court of 
Appeals for Veterans Claims (Court) has emphasized the VA 
regulations that provide for evaluation of a musculoskeletal 
disability on the basis of limitation of motion must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, 
incoordination, or increased symptoms during flare-ups.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2001).

1.  Left foot

Medical records and other evidence show that the veteran has 
service-connected disorders affecting two areas of his left 
foot: the forefoot and the heel.  The disability at the 
veteran's left forefoot, particularly at the area of the base 
of the great toe, began with a hallux valgus deformity and 
bunion.  He underwent surgery in November 1992 to address 
those disorders.  In that surgery, the head of the first 
metatarsal was resected, and two screws were installed in 
attempts at fusion of two points in the foot.  X-rays taken 
in months and years following the surgery reveal that the 
fusion of the first metatarsal and first cuneiform was 
successful, while the fusion of the first and second 
metatarsals failed, with the screw breaking.  After the 
surgery, some degree of hallux valgus deformity remained or 
recurred.  X-rays showed arthritis in the joints involved in 
the hallux valgus and in the surgery.  The function of the 
foot was affected by pain in the forefoot with prolonged 
weightbearing.  The plantar surface, or sole, of the 
veteran's left heel is affected by plantar fasciitis.  The 
plantar fasciitis produces pain with weightbearing.  On 
examination in July 1999, the veteran reported that the pain 
in his heel was intermittent.

The RO has evaluated the veteran's left foot plantar 
fasciitis and hallux valgus, status post bunionectomy under 
Diagnostic Codes 5280 and 5283.  Diagnostic Code 5280 
evaluates unilateral hallux valgus, providing a rating of 10 
percent for hallux valgus that has been treated with surgery, 
with resection of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2001).  The veteran underwent surgery 
to address his left hallux valgus, and the metatarsal head 
was resected.  Thus, the veteran's left hallux valgus meet 
those criteria for a 10 percent rating under Diagnostic Code 
5280.  Diagnostic Code 5280 also provides a 10 percent rating 
for hallux valgus if it is severe, and equivalent to 
amputation of the great toe.  Id.  The VA physician who 
examined the veteran in July 1999 characterized the left 
hallux valgus as mild.  The evidence does not show the left 
hallux valgus to be severe, so as to meet the other criteria 
for a 10 percent rating under Diagnostic Code 5280.  Even so, 
the veteran could not be given two separate disability 
ratings under the same diagnostic code for the same 
disability.  See 38 C.F.R. § 4.14 (2001).  Thus, under 
Diagnostic Code 5280, the veteran's left foot hallux valgus 
status post bunionectomy and plantar fasciitis could be 
evaluated no more than 10 percent disabling.

However, Diagnostic Code 5283 evaluates malunion or nonunion 
of tarsal or metatarsal bones, providing ratings of 30 
percent if severe, 20 percent if moderately severe, and 10 
percent if moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5283 
(2001).  

The failure of the attempted fusion of the veteran's left 
first and second metatarsals is not a malunion or nonunion of 
metatarsals or tarsals.  Considering the successful fusion, 
the failed fusion, and the retained broken screw as analogous 
to the malunion or nonunion of tarsal or metatarsal bones, 
the manifestations of forefoot pain on prolonged 
weightbearing appear to constitute no more than a moderately 
severe disability.  Thus, giving the veteran the benefit of 
any doubt, a 20 percent rating would be appropriate under 
Diagnostic Code 5283.  Because the manifestations of 
disability, i.e., pain on use, may be evaluated at a higher 
rate under Diagnostic Code 5283, no more than a 20 percent 
rating is applicable under that code.

On VA examination in July 1999, the veteran reported pain in 
his left forefoot with prolonged walking, compared with 
occasional mild pain in his right forefoot.  The veteran's 
service-connected left foot plantar fasciitis produces pain 
in his heel.  Thus, this manifestation of foot disability is 
the same as that produced by the hallux valgus, and the 
plantar fasciitis may not be evaluated separately.  As recent 
evidence indicates the veteran's left heel pain is 
intermittent, and the veteran has been described as having a 
normal gait on examination, the intermittent pain in the left 
heel does not raise the disability to a higher level.

In July 1996, the veteran's representative asked that VA 
consider extraschedular ratings for the disabilities of the 
veteran's left and right feet.  In the December 1998 remand, 
the Board directed the RO to consider whether the 
circumstances of the case warranted referral for 
extraschedular ratings.  In the December 2000 rating decision 
and the December 2000 SSOC, the RO addressed the question of 
extraschedular ratings, and concluded that the disabilities 
of the veteran's feet did not warrant referral for 
extraschedular ratings.

An extraschedular rating comes into consideration in 
exceptional cases, where a schedular rating is found to be 
inadequate.  In such cases, the RO may refer a claim to the 
Chief Benefits Director or the Director of the Compensation 
and Pension Service for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2001).  The pertinent regulation provides:

The governing norm in these exceptional 
cases is: A finding that the case 
presents such an exceptional or unusual 
disability picture with such related 
factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical 
the 
application of regular schedular 
standards.

38 C.F.R. § 3.321(b)(1) (2001).

In this case, the rating criteria provided in the rating 
schedule are not inadequate for evaluating the service-
connected disorders of the veteran's left foot.  The rating 
schedule provides satisfactory bases for evaluating all 
aspects of the disability.  The rating schedule provides for 
higher ratings for impairment due to bony deformities of the 
foot or other foot injuries; however, the medical evidence 
reflects that manifestations warranting higher ratings are 
not present in this case.  The Board finds no evidence of an 
exceptional disability picture in this case.  The appellant 
has had surgeries, but has not required exceptional periods 
of hospitalization for his service-connected left foot 
disabilities.  While the veteran's left foot disabilities 
have an adverse effect on his employment, the rating schedule 
criteria are designed to take such effects into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991).  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Therefore, given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, and the fact that higher schedular 
ratings are available under the rating schedule, should the 
veteran meet those criteria, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.

2.  Right foot

The history of the veteran's service-connected right foot 
disability is similar in many ways to that of his left foot.  
He had a bunion and a hallux valgus deformity of the right 
foot, for which he underwent surgery in April 1992.  The 
hallux valgus recurred after the right foot surgery.  
Physicians have characterized the right hallux valgus as mild 
to moderate.  X-rays have shown that the head of the first 
metatarsal was resected, and that there is arthritis in the 
metatarsal areas.  Medical records indicate that the veteran 
has pain in his right forefoot.  On VA examination in July 
1999, the pain in the right forefoot was described as 
occasional and mild.  In April 2001, the right forefoot was 
found to be not symptomatic enough to need treatment.  The 
veteran's right foot is also affected by plantar fasciitis, 
which produces intermittent pain in his right heel.

The RO has evaluated the veteran's right foot disability 
under Diagnostic Codes 5280, for hallux valgus, and 5299, for 
miscellaneous musculoskeletal disorders.  As in his left 
foot, the hallux valgus, plantar fasciitis, and the history 
of surgery in the veteran's right foot produce overlapping 
symptomatology.  The manifestation of all of those conditions 
is pain in the right forefoot and heel.  Therefore, it is 
appropriate that these conditions of the right foot be 
evaluated as one disability, as they affect the same compact 
extremity and are manifested by the same symptom.  The pain 
of the forefoot is mild and less than constant, and the heel 
pain is intermittent.  As x-rays have shown partial resection 
of the first metatarsal head on the right, a rating of 10 
percent is appropriate under Diagnostic Code 5280.  The 
veteran's pain is not constant and is mild or moderate, and a 
rating in excess of 10 percent for the right foot hallux 
valgus, plantar fasciitis, and status post bunionectomy is 
not warranted.

The rating criteria provided in the rating schedule are not 
inadequate for evaluating the service-connected disorders of 
the veteran's right foot.  The Board does not find that the 
veteran's right foot has unusual disability that is not 
contemplated by the rating schedule.  Therefore, there is not 
a basis for a remand to the RO for referral of the right foot 
disability rating issues to the VA Central Office for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).

C.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (2001).  The veteran in this case has a combined 
disability rating, including the bilateral factor, of 40 
percent.  He thus does not have a total disability rating on 
a schedular basis.

There are two means by which a total disability rating based 
on individual unemployability (TDIU) may be awarded.  Both 
depend upon the veteran being unemployable, as defined in the 
regulation.  The first method is under 38 C.F.R. § 4.16(a), 
which requires that the veteran must have a disability rated 
at 60 percent or more, if he has a single service connected 
disability.  Disabilities of one or both lower extremities, 
including the bilateral factor, are considered to be a single 
disability for this purpose.  See 38 C.F.R. § 4.16(a).  As 
the veteran's left and right foot disabilities are rated in 
combination as 40 percent disabling, including the bilateral 
factor, he does not meet the schedular requirements for a 
TDIU under 38 C.F.R. § 4.16(a).

The second method is pursuant to 38 C.F.R. § 4.16(b), which 
provides that, if a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, the veteran shall be rated totally 
disabled.  A rating under this provision requires referral by 
the rating board to the Director, Compensation and Pension 
Service, for extraschedular consideration.  The statement 
submitted to the C&P Service Director must address the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue.

The Board does not have authority to award an extraschedular 
or TDIU evaluation in the first instance, but it may review 
the RO's determination that referral to the C&P Service 
Director is not warranted.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); VAOPGCPREC 6-96.  Individual unemployability 
must be based on service-connected disability alone, without 
regard to age or nonservice-connected disability.  See 38 
C.F.R. §§  3.341(a), 4.16.

The veteran has a high school education and has worked as a 
truck driver and as a security guard.  The most recent 
information of record shows that he continues to do security 
work two nights a week.  He contends that he is unable to 
work more hours than that, because of his feet.  However, the 
veteran's vocational assessment and his VA examination have 
indicated that the veteran, while having an employment 
handicap, would be able to do work that it primarily 
sedentary, and would be able to do work that involves 
assembly or light duty driving.  This is strong evidence that 
there is work the veteran is physically capable of 
performing, in spite of his service-connected bilateral foot 
disability.  The veteran's vocational rehabilitation records 
also reflect that the veteran is unwilling to undertake any 
job that requires on-the-job training, even though he would 
be physically and mentally capable of doing such work.  The 
veteran's intellectual limitations are not service connected.  
His lack of confidence in his ability to learn new tasks is 
not service connected.  His unwillingness to learn new tasks 
is not service connected.  The records reflect that, while 
the veteran was claiming individual unemployability, he was, 
in fact, working at a job as a security guard.  He now works 
as a security guard, although only two nights a week.  His 
vocational rehabilitation records also show that he intended, 
in February 1997, only to work another five years, at which 
time he would take retirement.  That five years has now 
passed.  Voluntary retirement does not equate to 
unemployability.

The veteran's service-connected bilateral foot disability 
does represent an employment handicap to him for jobs 
requiring much standing, walking, or carrying heavy loads.  
However, his vocational assessment is that he is capable of 
doing work that is primarily sedentary, with some walking or 
standing, and that he would be capable of doing jobs 
requiring fine motor coordination and dexterity.

The preponderance of the evidence is therefore against 
finding that this case warrants referral to the Director of 
the C & P Service for consideration of an extraschedular 
evaluation of unemployability under 38 C.F.R. § 4.16(b).



ORDER

Entitlement to disability rating in excess of 20 percent for 
hallux valgus, status post bunionectomy, first metatarsal 
fusion, and failed fusion of the first and second metatarsal 
bases of the left foot, is denied.

Entitlement to disability rating in excess of 10 percent for 
right plantar fasciitis, status post bunionectomy with hallux 
valgus correction is denied.

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

